Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                    PageID.1     Page 1 of 20



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                               2: 12-md-023 11
 ANTITRUST LITIGATION                                  Honorable Sean F. Cox


In Re: Automotive Lamps                               Case No . 2: 13-cv-0 1205-SFC-RSW
In Re: HID Ballasts                                   Case No . 2: 13-cv-0 1705-SFC-RSW



 THIS RELATES TO:
 State Attorneys General

 STATE OF CALIFORNIA,                                 Case No. 2:20-cv-1 1790
 ex rel. Xavier Becerra,
 Attorney General of the State of California          Complaint for Damages, Civil Penalties,
                                                      and Injunctive Relief
                Plaintiffs,                           Demand for Jury Trial
       v.

 Koito Manufacturing Co.,
 Ltd., and North American Lighting, Inc.


               Defendants.


       The State of California, through Xavier Becerra, the Attorney General, in his official

capacity as the chief law enforcement officer of the State of California fi les this complaint

against Koito Manufacturing Co., Ltd., and North American Lighting, Inc. (collectively,

Defendants or "Koito"), and alleges:


                                     NATURE OF ACTION


    1. Defendants and their co-conspirators conspired to suppress and eliminate competition by

       agreeing to rig bids for, and to fix , stabil ize, and maintain the price of Automotive Lamps



                                                  1
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                   PageID.2      Page 2 of 20



      and HID Ballasts (hereinafter referred to as "Named Parts"). These price-fixed parts were

      installed in automobiles purchased by Plaintiffs.

   2. For the duration of the conspiracies, from at least as early as June 1997 until at least July

      2011 with respect to Automotive Lamps and from at least as early as July 1998 until at

      least February 2010 with respect to HID Ballasts, Defendants' actions resulted in fixing,

      stabilizing, and maintaining prices for Named Parts. Due to Defendants' unlawful

      conduct, the State of California and its state agencies were deprived of open and fair

      competition when purchasing such parts and paid higher-than-competitive prices for both

      the parts themselves and for automobiles in which they were installed.

   3. Competition authorities in the United States, the European Union, and Japan have been

      investigating a number of conspiracies involving automotive parts. since at least February

      2010. On January 16, 2014, the United States Department of Justice ("DOJ") announced

      that Koito Manufacturing Co. Ltd. agreed to plead guilty and pay a $56.6 million

      criminal fine for its role in conspiracies to rig bids for, and to fix, stabilize, and maintain

      the prices of Automotive Lamps and HID ballasts.

   4. Defendants and their co-conspirators affected millions of dollars of commerce. The State

       of California, California businesses, and consumers suffered antitrust injury to their

       business or property due to Defendants' conspiracies to suppress and eliminate

       competition by agreeing to rig bids for, and to fix , stabilize, and maintain prices and

       artificially inflate prices for Named Parts during the duration of the conspiracies.


                                JURISDICTION AND VENUE


   5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

       and reasonable attorneys ' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

                                                  2
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                    PageID.3      Page 3 of 20



     the Clayton Act (15 U.S .C. §26) for violations of Section 1 of the Sherman Act (15

     U.S.C. §1), as well as sections 16720 and 17200 et seq. of the California Business and

     Professions Code.

  6. This Court has original jurisdiction over the subject matter of all causes of action alleged

     in this Complaint pursuant to 28 U.S .C. §§ 1331 and 1;3 37. This Court has subject matter

     jurisdiction over the state law claims pursuant to 28 U.S .C. § 1367 because Plaintiffs'

     state law claims are so related to the federal question claims that they form part of the

     same case or controversy that would ordinarily be tried in one judicial proceeding.

  7. Venue is proper in the United States District Court, Eastern District of Michigan,

     pursuant to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S .C. § 1391.

     Defendants transact business in the United States, including in this district, committed an

     illegal act, or are found in this district, and a substantial part of the events giving rise to

     the claims arose in this district.


                                            PARTIES


                                            Plaintiffs


  8. The State of California is authorized to file Count I under 15 U.S.C. §§ 15 and 26 to

     enjoin Defendants from the violations alleged herein.

  9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

     including California state agencies, for damages, civi l penalties, injunctive, and equitable

     relief.

  10. The Attorney General of California is the chief legal officer of the State of California and

     the enforcement authority of sections 16720 and 17200 et seq. of the California Business



                                                 3
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                  PageID.4      Page 4 of 20



     and Professions Code, and is authorized to file Counts II, III, and IV. As California's

     chief law enforcement officer, the Attorney General enforces California' s antitrust laws,

     including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700 - 16770. The Attorney

     General is specifically authorized to obtain injunctive and other equitable relief,

     restitution, and civil penalties to redress unfair, unlawful, and fraudu lent business

     practices. See Cal. Bus. & Prof. Code §§ 17203 , 17204, 17206.


                                          Defendants


  11. Koito Manufacturing Co., Ltd. is a Japanese corporation with its principal place of

     business in Tokyo, Japan . North American Lighting, Inc. is a Michigan corporation with

     its principal place of business in Illinois. It is a subsidiary of and who lly-owned and/or

     wholly controlled by its parent, Koito Manufacturing Co., Ltd ..


                                Co-Conspirators and Agents


  12. Various persons, partnerships, sole proprietors, firms , corporations and individuals not

     named as defendants in this lawsuit, and individuals, the identities of which are presently

     unknown, have participated as co-conspirators with the Defendants in the offenses

     alleged in this Complaint, and have performed acts and made statements in furtherance of

     the conspiracies or in furtherance of the anticompetitive conduct.

  13. Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

     conspirators with Defendants in the alleged offenses as Defendants.

  14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

     that the corporation engaged in the act, deed, or transaction by or through its officers,




                                                4
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                   PageID.5      Page 5 of 20



     directors, agents, employees, or representatives while they were actively engaged in the

     management, direction, control , or transaction of the corporation ' s business or affairs.

  15. Defendants also are liable for acts of companies they acquired through mergers or

     acquisitions which are done in furtherance of the alleged conspiracies.

  16. Defendants named herein acted as the agent or joint venture of or for the other co-

     conspirators with respect to the acts, violations, and common course of conduct alleged

     herein.


                                FACTUAL ALLEGATIONS


  17. Defendants engaged in the business of manufacturing and selling Named Parts to

     automobile manufacturers for installation in vehicles manufactured and sold in the United

     States and elsewhere.

  18. Automotive Lamps consist of headlamps and rear combination lamps. Headlamps on

     vehicles are primarily responsible for illuminating the road ahead during periods of low

     visibility, without blinding oncoming traffic. In addition, headlamps make a vehicle

     easily visible. Rear combination lamps functionally integrate communication signals

     from rear lights to inform drivers behind the vehicle of the presence of the car; stop lamps

                                          .
     indicate that the brake is activated, tum signal lamps give a flashing warning light on the

     side of the vehicle toward the direction in which the car will be going, and backup lamps

     assure the safety of the rear side of the car and indicate that the vehicle is moving

     backwards.

  19. An HID Ballast is an electrical device that limits the amount of electrical current flowing

     to an HID headlamp, which would otherwise rise to destructive levels due to the HID

     headlamp ' s negative resistance .

                                                5
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                 PageID.6     Page 6 of 20



   20. Automotive Lamps and HID Ballasts are installed by original equipment manufacturers

      ("OEMs") in new cars as part of the automotive manufacturing process. HID Ballasts are

      also installed by OEMs in cars to replace worn out, defective or damaged HID ballasts.

   21. When purchasing the Named Parts, OEMs issue Requests for Quotation ("RFQs") to

      automotive parts suppliers. Automotive parts suppliers submit quotations, or bids, to

      OEMs in response to RFQs, and the OEMs usually award the business to the selected

      automotive parts supplier for four to six years. Typically, the bidding process begins

      approximately three years prior to the start of production of a new model. Japanese

      OEMs procure parts for U.S.-manufactured vehicles both in Japan and in the United

      States.

  22. Defendants and their co-conspirators supplied Named Parts to OEMs for installation in

      vehicles manufactured and sold in the United States and elsewhere. Defendants and their

      co-conspirators manufactured Named Parts (a) in the United States for installation in

      vehicles manufactured and sold in the United States, (b) in Japan for export to the United

      States and installation in vehicles manufactured and sold in the United States, and (c) in

      Japan for installation in vehicles manufactured in Japan for export to and sale in the

      United States.

                    Structural Characteristics of the Automotive Parts Market


   23. The structural characteristics of the automotive parts market are conducive to a price-

      fixing agreement, and have made collusion particularly attractive in this market. These

      characteristics include high barriers to entry and inelastic demand.

   24. There are substantial barriers to entry in the Named Parts markets. It would require

      substantial initial costs associated with manufacturing plants and equipment, energy,


                                                6
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                 PageID.7      Page 7 of 20



    transportation, distribution infrastructure, skilled labor, and long standing relationships

    with customers. These costs are considered as high barriers to entry, and preclude or

    make entry into the market for Named Parts more difficult.

 25. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

    competitive prices. High barriers to entry also facilitate the maintenance of collusion

    since incumbents do not face the risk of new entrants engaging in price competition.

 26. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

    to changes in the price. Demand for a cert.ain product is "inelastic" when an increase in

    price of the product creates only a small change in the quantity demanded of that product.

    Consumers of the product whose demand is inelastic would continue to buy it despite a

    pnce increase.

 27. When customers are not sensitive to a price increase, a cartel can increase price and

    maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

    prices with relatively stable demand and increase profit.


                                  Government Investigations


 28. The DOJ as well as authorities in the European Union and Japan, started global, industry-

    wide investigations into possible violations of the antitrust laws in the auto parts industry

    in 2010. The complete scope of the investigations is unknown.

 29. The DOJ publicly announced aspects of the investigation when FBI agents raided the

    offices and factories of suspected companies. Since the raids, the investigation has

    continued to this date. So far 46 companies have been convicted and collective fines total

    more than $2.9 billion.



                                              7
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                  PageID.8      Page 8 of 20



  30. On January 16, 2014, Koito Manufacturing Co. , Ltd. entered into a plea agreement with

     the DOJ, and it pleaded guilty to two counts for violating Section 1 of the Sherman Act

     (15 U.S .C. §1) by conspiring to restrain trade. It also agreed to pay a $56.6 million

     criminal fine .

  31 . In the plea agreement, Koito Manufacturing Co., Ltd. admitted that it, through certain of

     its officers and employees, participated in conspiracies with other entities engaged in the

     manufacture and sale of the Named Parts. The primary purpose of these conspiracies was

     to eliminate competition, to rig bids for, and to fix, stabilize, and maintain the prices of

     such parts sold to automobile manufacturers in the United States and elsewhere.

  32. In furtherance of the conspiracies, Koito Manufacturing Co. , Ltd. also engaged in

     discussions and attended meetings with co-conspirators involved in the manufacture and

     sale of the Named Parts. During such meetings, Defendants and co-conspirators agreed to

     (a) allocate the supply of such parts sold to automobile manufactures; (b) rig bids quoted

     to automobile manufacturers for them; and (c) fix, stabilize, and maintain their prices.


                                      Trade and Commerce


  33 . During the period of the conspiracies, Defendants and their co-conspirators sold the

     Named Parts to automobile manufacturers in the United States and elsewhere in a

     continuous and uninterrupted flow of interstate and foreign trade and commerce. In

     addition, equipment and supplies necessary to the production and distribution of such

     parts sold by Defendants and their co-conspirators, as well as payments for those sold by

     Defendants and their co-conspirators, traveled in interstate and foreign trade and

     commerce.



                                                8
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                  PageID.9     Page 9 of 20



  34. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

     volume of vehicles containing Named Parts manufactured by Defendants and their co-

     conspirators were sold to California state agencies, California businesses, and California

     consumers.

  35. The anticompetitive act was intentionally directed at the United States markets for the

     Named Parts because Defendants and their co-conspirators intentionally sold them to

     automobile manufacturers who in turn sell automobiles in the United States and in the

     State of California. The business activities of Defendants and their co-conspirators in

     connection with the production and sale of the Named Parts that were the subject of this

     conspiracies were within the flow of, and substantially affected, interstate and foreign

     trade and commerce.


                       The Pass-Through of Overcharges to Consumers


  36. Defendants' and their co-conspirators' conspiracies to fix, stabilize, and maintain the

     prices of the Named Parts at artificial levels resulted in harm to Plaintiffs because they

     resulted in Plaintiffs paying higher prices for both the parts themselves and the

     automobiles installed with them than they would have paid in the absence. of Defendants'

     and their co-conspirators' conspiracies.


                                    Fraudulent Concealment


  37. Throughout the period of conspiracies, Defendants and co-conspirators affirmatively and

     fraudulently concealed their unlawful conduct from Plaintiffs.




                                                9
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                 PageID.10      Page 10 of 20



   38. Even though Plaintiffs exercised reasonable diligence, they could not discover the

      violations of law alleged in this Complaint until long after the commencement of their

      consp1rac1es.

   39. The DOJ began an investigation into conspiracies i.n the auto part industry as early as

      2010, but the complete scope of products and companies involved in the conspiracies has

      not been disclosed to the public yet.

   40. Defendants' participation in the conspiracies and their conduct in furtherance of the goals

      of the conspiracies were not publicly known until the DOJ announced the plea agreement

      with Koito Manufacturing Co., Ltd. on or about January 16, 2014.

   41 . Plaintiffs could not have discovered the violations earlier than that time.because

      Defendants and co-conspirators conducted their conspiracies in secret, concealed the

      nature of their unlawful conduct and acts in furtherance of the goals of the conspiracies,

      and fraudulently concealed their activities through various means and methods designed

      to avoid detection.

   42. Defendants and their co-conspirators successfully and affirmatively concealed the nature

      of their conspiracies and unlawful conduct in furtherance of the conspiracies in at least

       the following respects:

          a. By agreeing among themselves to meet at locations where the conspiracies were

              less likely to be detected ;

           b. By agreeing among themselves to engage in illegal bid-rigging and price-fixing

              conspiracies, which is by its nature self-concealing; and

          c. By agreeing among themselves to keep the existence of the conspiracies secret,

              including the usage of secret code names .



                                                10
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                PageID.11      Page 11 of 20



    43. Plaintiffs had no knowledge of the alleged conspiracies or of any facts or information that

       might have led to the discovery of the conspiracies in the exercise of reasonable

       diligence, at least prior to January 16, 2014, when the DOJ announced the plea agreement

       with Koito Manufacturing Co., Ltd ..

    44. Defendants' and their co-conspirators' effective, affirmative, and fraudulent concealment

       effectively prevented timely detection by Plaintiffs, and was a substantial factor in

       causing Plaintiffs' harm.


                                                Injury


    45. But for Defendants' and their co-conspirators' anticompetitive acts, Plaintiffs would have

       been able to purchase automobiles that incorporated price-fixed parts at lower prices or at

       prices that were determined by free and open competition.

    46. Defendants' and their co-conspirators' unlawful activities took place within interstate and

       foreign trade and commerce, and had direct, substantial, and reasonably foreseeable

       effect on United States and California commerce.


                                                              .
    4 7. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

       Plaintiffs were not able to purchase Named Parts and automobiles installed with those

       price-fixed parts at prices that were determined by fre~ and open competition.

       Consequently, Plaintiffs have been injured because they paid more than they would have

       paid in a free and open competitive market. There is a domestic injury that is concrete,

       quantifiable, and directly traceable back to the Defendants' and their co-conspirators'

       anticompetitive conduct.

    48. As Plaintiffs paid more than what they would have paid absent the conspiracies,

       · Defendants' and their co-conspirators' conduct has resulted in deadweight loss to the

                                                11
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                  PageID.12      Page 12 of 20



      economy of the State of California, including reduced output, higher prices, and

      reduction in consumer welfare.

   49. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

      Defendants' and their co-conspirators benefitted unjustly from the supra-competitive and

      artificially inflated prices. The unjust financial profits on the sale of price-fixed Named

      Parts resulted from their illegal and anticompetitive conduct.


                                    VIOLATIONS ALLEGED

                                             Count I

                            (Violation of Section 1 of the Sherman Act)

   50. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force , and effect.

   51 . Defendants and their co-conspirators engaged in conspiracies which umeasonably

      restrained the trade or commerce among the several States and with foreign nations; thus,

      their conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of

      California is entitled to relief resulting from the Defendants' conduct.

   52. Defendants and their co-conspirators entered into a continuing agreements,

      understandings, and conspiracies to raise, fix , maintain, and stabilize the prices charged

      for the Named Parts during the period of conspiracies.

   53. Their unlawful conduct in furtherance of the conspiracies was intentionally directed at the

      United States markets for the Named Parts and had a substantial and foreseeable effect on

      interstate commerce by raising and fixing prices of the parts in the United States.




                                                 12
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                  PageID.13      Page 13 of 20



    54. The State of California has been injured by being forced to pay artificially inflated prices

       for the Named Parts and automobiles installed with the Named Parts than they would

       have paid in the absence of the conspiracies.

    55. As a direct and proximate result of Defendants' conduct, Plaintiffs have been harmed and

       will continue to be damaged by being forced to pay supra-competitive prices that they

       would not have paid in the absence of the Defendants' conduct.

    56. The alleged contracts, combinations, or conspiracies are per se violations of the federal

       antitrust laws.

    57. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

       restrain fair and open competition for the Named Parts. Plaintiffs are entitled to an

       injunction against Defendants to prevent and restrain the violations alleged herein.


                                              Count II


       (Violation of the Cartwright Act, Business & Professions Code Section 16720)


    58. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

       allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

       force, and effect.

    59. Beginning in at least as early as June 1997 and continuing at least July 2011 , Defendants

       and their co-conspirators entered into and engaged in continuing unlawful trusts for the

       purpose of unreasonably restraining trade in violation of section 16720 of the California

       Business and Professional Code.

    60. Defendants and their co-conspirators violated section 16720 of the California Business

       and Professional Code by forming continuing unlawful trusts and arranging concerted



                                                  13
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                   PageID.14      Page 14 of 20



       action among Defendants and their co-conspirators in order to fix, raise, maintain and

       stabilize the prices of the Named Parts.

    61. In furtherance of the goals of the conspiracies, Defendants and their co-conspirators

       conspired to:

           a. fix , raise, maintain, and stabilize the price of the Named Parts;

           b. submit rigged bids for the award of certain the Named Parts contracts for

                  automobile manufacturers; and

           c. allocate markets for the Named Parts amongst themselves.

    62. The combinations and conspiracies alleged herein have had, inter alia, the following

       effects:

           a. price competition in the sale of Named Parts has been restrained, suppressed,

                  and/or eliminated in the State of California;

           b. prices for Named Parts sold by Defendants and their co-conspirators have been

                  fixed, raised, maintained, and stabilized at artificially high and non-competitive

                  levels in the State of California; and

           c. Plaintiffs who purchased automobiles installed with price-fixed Named Parts have

                  been deprived of the benefit of free and open competition.

    63. As a direct and proximate result of Defendants' and their co-conspirators' unlawful

       conduct, Plaintiffs were injured in their business and property because they paid more for

       Named Parts and automobiles installed with price-fixed parts than they would have paid

       in the absence of Defendants' and their co-conspirators' unlawful conduct. As a result of

       Defendants' and their co-conspirators' violation of section 16720 of the California

       Business and Profes~ions Code, Plaintiffs bring this claim pursuant to section 16750(c)



                                                    14
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                  PageID.15      Page 15 of 20



       and se~k treble damages and the costs of suit, including reasonable attorneys ' fees ,

       pursuant to section 16750(a) of the California Business and Professions Code. The

       California Attorney General is entitled to fines and civil penalties to the maximum extent

       permitted by law under section 16755 of the California Business and Professions Code.

       The California Attorney General may also obtain injunctive relief under California

       Business and Professions Code section 16754.5.


                                              Count III


  (Violation of the Unfair Competition Law, Business and Professions Code Section 17200)


    64. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

       allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

       force, and effect.

    65 . Beginning in at least as early as June 1997, continuing thereafter until at least June 2011,

       Defendants and their co-conspirators committed acts of unfair competition, as defined by

       section 17200, et seq., of the California Business and Professions Code.

    66. The acts, omissions, misrepresentations, practices, and non-disclosures of I)efendants and

       their co-conspirators, as alleged herein, constituted a common continuing conduct of

       unfair competition including unfair, unlawful and fraudulent business practices within the

       meaning of section 17200, et seq. , of the California Business and Professions Code,

        including, but not limited to, the following :

           a. The violations of section 16720, et seq., of the California Business and

               Professions Code, set forth above, constitute unlawful acts within the meaning of

               section 17200 of the California Business and Professions Code;



                                                  15
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                 PageID.16       Page 16 of 20



           b. Defendants' acts, omissions, misrepresentations, practices, and nondisclosures, as

               described above, whether or not in violation of section 16720, et seq., of the

               California Business and Professions Code, and whether or not concerted or

               independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

           c. Defendants' acts and practices are unfair to consumers of Named Parts and of

               automobiles installed with price-fixed parts in the State of California, within the

               meaning of section 17200 of the California Business and Professions Code;

           d. Defendants' acts and practices are fraudulent or deceptive within the meaning of

               section 17200 of the California Business and Professions Code; and

           e. Defendants' actions to solicit others to join the conspiracies to suppress and

               eliminate competition by agreeing to rig bids for, and to fix, stabilize, and

               maintain prices and/or artificially inflate prices for the Named Parts, whether

               successful or not, are unfair business practices within the meaning of section

               17200, et seq. , of the California Business and Professions Code.

    67. The unlawful and unfair business practices of Defendants and their co-conspirators

       caused Plaintiffs to pay supra-competitive and artificially inflated prices for the Named

       Parts and automobiles in which they were installed. Plaintiffs were injured in their

       business and property because they paid more than they would have paid in the apsence

       of Defendants' and their co-conspirators' unlawful conduct.

    68 . The California Attorney General is entitled to recover civil penalties for the violations

       alleged in this Complaint not to exceed $2,500 for each violation of section 17206 of the

       California Business and Professions Code.


                                             Count IV


                                                  16
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                  PageID.17      Page 17 of 20



                                       Unjust Enrichment


   69. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force , and effect.

   70. Plaintiffs were deprived of economic benefit because Defendants' and their co-

      conspirators' anticompetitive conduct created supra-competitive and artificially inflated

      prices for the Named Parts.

   71. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

      from unlawful overcharges and monopoly profits. Their financial profits are

      economically traceable to overpayments for Named Parts by Plaintiffs.

   72. The supra-competitive and artificially inflated prices for the Named Parts, and unlawful

      monopoly profits enjoyed by Defendants and their co-conspirators are a direct and

      proximate result of Defendants' and their co-conspirators' unlawful practices.

   73 . It would lead to injustice if Defendants and their co-conspirators could retain any of the

      unlawful financial profits that are a direct and proximate result of their engagement in

      unlawful, unfair, and fraudulent conduct.

   74. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

      enriched as a result of their wrongful conduct and by Defendants' and their co-

      conspirators' unfair competition. Plaintiffs are accordingly entitled to equitable relief

       including restitution and/or disgorgement of all revenues, earnings, profits, compensation

       and benefits which may have been obtained by Defendants' and their co-conspirators'

       engagement in unlawful, unfair, and fraudulent conduct.




                                                 17
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                 PageID.18      Page 18 of 20



    75. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

       enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

       and 17204 of the California Business and Professions Code, Plaiqtiffs are accordingly

       entitled to an injunction against Defendants in order to restrain the violations alleged

       herein and to equitable relief which includes restitution of any money or property which

       may have been acquired by means of Defendants' and their co-conspirators' unfair and

       anticompetitive conduct. Plaintiffs are also entitled to civil penalties to the maximum

       extent permitted by law pursuant to section 17206, et seq., of the California Business and

       Professions Code.


                                         Prayer for Relief


    76. Accordingly, Plaintiffs request that this Court:

           a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. §1);

           b. Adjudge and decree that Defendants' contracts, conspiracies, or combinations

               constitute an illegal and unreasonable restraint of trade in violation of the

               Cartwright Act, section 16720, et seq., of the California Business and Professions

               Code;

           c. Adjudge and decree that Defendants' contracts, conspiracies, or combinations

               violate the Unfair Competition Law, section 17200, et seq., of the California

               Business and Professions Code;

           d. Award to Plaintiffs the maximum amount permitted under the relevant federal

               antitrust law;

           e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant to

               section 16750, et seq., of the California Business and Professions Code;

                                                  18
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                  PageID.19      Page 19 of 20



         f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

              of the State of California) resulting from Defendants' illegal activities;

         g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

              Defendants as a result of their acts of unjust enrichment, or any acts in violation

              of federal and state antitrust or consumer protection statutes and laws, including

              section 17200, et seq., of the California Business and Professions Code;

         h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

              awarded at the highest legal rate from and after the date of service of the initial

              complaint in this action;

         1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

              California Business and Professions Code for each violation of California

              Business and Professions Code section 17200 as set forth in this Complaint;

        J.    Award Plaintiffs the maximum fines and civil penalties under section 16755 of

              the California Business and Professions Code for each violation of California

              Business and Professions Code section 16720, et seq. as set forth in this

              Complaint;

         k. Enjoin and restrain, pursuant to federal and state law, Defendants, their affiliates,

              assignees, subsidiaries, successors, and transferees, and their officers, directors,

              partners, agents and employees, and all other persons acting or claiming to act on

              their behalf or in conce1i with them, from continuing to engage in any

              anticompetitive conduct and from adopting in the future any practice, plan,

              program, or device having a similar purpose or effect to the anticompetitive

              actions set forth above;



                                                19
Case 2:20-cv-11790-AJT-RSW ECF No. 1 filed 07/01/20                    PageID.20      Page 20 of 20



           I.   Award to Plaintiffs their costs, including reasonable attorneys' fees; and

           m. Order other legal and equitable relief as it may deem just and proper, including

                such other relief as the Court may deem just and proper to redress, and prevent

                recurrence of, the alleged violation in order to dissipate the anticompetitive effects

                of Defendants' violations, and to restore competition.


                                         Jury Trial Demanded


   77. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

       which are triable as a matter of right to a jury.


 Dated: July 1, 2020                                       XAVIER BECERRA
                                                           Attorney General of California



                                                           /s/ Anik Banerjee
                                                           KATHLEEN   E. FOOTE
                                                           Senior Assistant Attorney General
                                                           ANIK BANERJEE
                                                           CA State Bar No. 236960
                                                           WINSTON H. CHEN
                                                           Deputy Attorneys General
                                                           300 South Spring Street, Suite 1702
                                                           Los Angeles, CA 90013
                                                           Tel: (213) 269-6058
                                                            Anik.Baneri ee@doi.ca. gov
                                                           Attorneys for Plaintiffs




                                                  20
